Citation Nr: 0213492	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  99-07 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO rating decision 
that confirmed a previously assigned 10 percent rating for 
PTSD.  Thereafter, during the pendency of the veteran's 
appeal, a 50 percent rating was granted.  This was done by a 
June 2000 rating decision.  This case was previously before 
the Board in August 2002, when it was remanded so that the 
veteran could be afforded a hearing.  By an August 2002 
statement, the veteran withdrew his previous request for a 
Board hearing.  See 38 C.F.R. § 20.702 (2001).


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas due to suicidal ideation, impaired impulse control, a 
neglect of personal appearance and hygiene, and an inability 
to establish and maintain effective relationships.

2.  The veteran does not experience symptoms to a degree that 
he has total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.1, 
4.3, 4.7, 4.130 (Diagnostic Code 9411) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD warrants 
a higher evaluation than that currently assigned.  In this 
regard, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130 (Diagnostic 
Code 9411) (2001).  Under these criteria, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Diagnostic Code 9411.  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

In the veteran's case, a VA hospital discharge report dated 
in June 1998 indicates that the veteran presented to the 
emergency room with complaints that his mental status had 
worsened after he was forced to stay home due to a job-
related injury.  He reported having an exacerbation his PTSD 
symptoms, particularly nightmares, flashbacks, anxiety, 
depression, and increased episodes of rage and irritability.  
The veteran reported that he had threatened to kill himself.  
He indicated that he had had crying spells.  Upon mental 
status examination at the time of discharge, the veteran was 
alert and oriented.  His mood was good and his affect was 
appropriate.  His mood was congruent and labile.  His thought 
processes were logical, coherent, and goal-directed.  His 
thought content was negative for suicidal or homicidal 
ideation or psychotic symptoms.  His insight and judgment 
were fair and his memory was grossly intact.  The veteran was 
diagnosed with PTSD.  He was assigned a Global Assessment of 
Functioning  (GAF) score of 30 upon his admission to the 
hospital and 55 upon his discharge from the hospital.

Also of record are treatment records from a VA Vet Center.   
In June 1998, the veteran complained of depressed feelings, 
avoidance of others, intrusive thoughts, and disturbing 
dreams.  There was no evidence of hallucinations or 
delusions.  The veteran gave a history of suicidal and 
homicidal ideations.  

VA treatment records dated in July 1998 indicate that the 
veteran received a work-related injury and was unable to work 
due to the fact that he could not sit for more than a few 
minutes at a time.  The examiner noted that the veteran's 
PTSD symptoms were worsening.  The veteran reported that he 
could not perform the activities that he usually did to 
relieve his PTSD stress.

The veteran was afforded a VA examination in September 1998.  
The veteran reported that he had recurrent nightmares about 
twice per week and had occasional flashbacks.  He had intense 
psychological distress from exposure to any clues that 
reminded him of Vietnam.  He experienced diminished 
participation in social activities, but did have one good 
friend.  He sometimes felt depressed, but was better on 
medication.  He was very irritable and angry, especially at 
his wife.  He reported that he had left her for several 
months, but at the time of the examination, they had a good 
relationship.  He stated that he could control his anger.  He 
denied any physical fights or physical abuse. Upon 
examination, the veteran appeared to have good hygiene.  He 
was alert and oriented, and his mood was euthymic.  His 
affect was appropriate.  His thoughts were goal-oriented, and 
he had no visual or auditory hallucinations or delusions.  He 
had no suicidal or homicidal ideations.  Memory was intact.  
The veteran was diagnosed with chronic and mild PTSD, and was 
assigned a GAF score of 65.  

VA treatment records dated in September 1998 indicate that 
the veteran reported that he was unemployed and was receiving 
disability benefits from the Social Security Administration 
due to a work-related injury.  He continued to have violent 
nightmares.  He indicated that medication had helped with his 
suicidal and homicidal ideations.  He reported that he had 
nightmares and flashbacks often.  He avoided crowds.  He 
reported having crying spells several times per month. The 
veteran was alert and oriented.  He was hypervigilant and 
somewhat tense.  His affect was slightly depressed and 
anxious.  He had no current suicidal ideations, but 
occasional passive suicidal ideations.  He stated that he had 
no homicidal ideations, but indicated that he had hurt 
someone else without disclosing any details.  He indicated 
that he maintained close contact with his siblings and saw 
them frequently.  The veteran reported that his marriage had 
its ups and downs and there were some separations.  The 
veteran had a close relationship with his wife at the time of 
the assessment.  His relationship with his son was strained. 
His thoughts were goal directed.  He reported that he 
occasionally heard voices whispering.  He reported that he 
sometimes saw dark objects in his peripheral vision. His 
insight and judgment were fair.  He was assigned a GAF of 50.

Vet Center treatment records indicate that from September to 
October 1998, the veteran reported that he had isolated 
himself and had had anxiety attacks. 

VA treatment records dated in November 1998 indicate that the 
veteran was having terrible nightmares every night.  He 
reported having sleep disturbance.  He sometimes avoided 
crowds.  He reported a decrease in memory, energy, and 
concentration.  He had occasional crying spells.  Upon 
examination, the veteran was slightly disheveled.  His affect 
was anxious and unstable.  He had fleeting thoughts of 
suicidal ideations without any plans or intentions.  He had 
no homicidal ideations.  He reported that he saw shadows.  
The examiner reported that he was still very dysphoric and 
had difficulty sleeping.  The veteran was assigned a GAF 
score of 51.  

In a January 1999 statement, the veteran indicated that he 
once waited with a gun for two men in order to kill them.  He 
also indicated that he had challenged nine of his employees 
to fight him.  He indicated that once he shot the front out 
of his supervisor's car.

VA treatment notes dated in January 1999 indicate that the 
veteran reported that he was having problems with 
concentration.  His sleep was erratic.  He had decreased 
energy and occasional crying spells.  Upon examination, the 
veteran was hypervigilant.  He had a nervous mood and his 
affect was dysphoric, anxious, and depressed.  He had some 
suicidal ideations, but no specific plans or intentions.  He 
had no homicidal ideations.  His thought process was slightly 
disjointed.  He sometimes saw shadows in his peripheral 
vision. He was assigned a GAF score of 50.

Also of record is a March 1999 statement from the veteran's 
counselor at the Vet Center.  The counselor indicated that, 
while the veteran participated in regular group therapy, 
there had been no reduction in his symptoms since June 1998.  
The veteran was diagnosed with chronic and severe PTSD and 
back problems.  The counselor indicated that the veteran was 
unemployable and assigned a GAF score of 45.

VA treatment records dated in March 1999 indicate that the 
veteran's affect was blunted and his speech was subdued.  He 
had significant passive suicidal ideations, with no specific 
plans or intentions.  He had no homicidal ideations.  His 
thought process was slightly disjointed.  He reported seeing 
shadows in his peripheral vision.  He was assigned a GAF 
score of 50.  

Treatment records from the Vet Center indicate that in May 
1999, the veteran indicated that he felt more anger toward 
his wife.  He felt that he was potentially dangerous toward 
her, but had no intentions or plans.  He was fearful of 
hitting her. 

VA treatment records dated in June 1999 indicate that the 
veteran reported a decrease in memory and in concentration. 
He reported hearing voices.  He was hypervigilant, and his 
mood was depressed.  His affect was anxious and dysphoric.  
The veteran had significant suicidal ideations, but had no 
plans or intentions.  He had no homicidal ideations.  He was 
assigned a GAF score of 50.  

Additional VA treatment records dated in November 1999 
indicate that the veteran was worried about his son.  He 
indicted that although they were neighbors, they were not 
speaking.  He was assigned a GAF score of 50.  

VA treatment records dated from February to March 2000 
indicate that the veteran was having more nightmares and was 
becoming more ill-tempered at his family.  His mood was 
depressed and his affect was angry.  He was assigned a GAF of 
53.  

The veteran was afforded a VA examination in April 2000.  He 
reported having periods of poor sleep where he only slept 
around three hours per night. He had fighting dreams on a 
nightly basis, and reported often waking up as if in a fight.  
He reported that he typically carried a gun and sometimes 
slept with a gun on the bed.  He reported that he pulled 
guard duty two to three times a year for a number of nights 
at a time.  He described this guard duty as getting up in the 
night, going down in the hollow, and sitting with a gun for a 
few hours.  The veteran reported that he did not like to go 
out and did not like to be around other people. He also 
reported that he was irritable and that he angered easily.  
He reported having a depressed mood, but prior to that, his 
mood was anxious.  He reported having frequent suicidal 
ideations, but had not had any attempts or plans since 1998.  
He reported having frequent crying spells.  He reported a 
vague homicidal ideation in the past, but denied any attempts 
to hurt anyone.  He had regular intrusive thoughts of 
Vietnam.  He reported having auditory hallucinations and 
visual hallucinations.  The veteran reported that he got 
along with his wife okay, but they spent most of their time 
part.  He stated that he and his wife tried to stay out of 
each other's way, and as a result, they did not fight or 
argue to any great extent.  He reported that he had separated 
in the past, and that they worked hard to get along now.  He 
seemed to have some true affection for his daughter, and was 
proud of her.  He had grandchildren that he saw on a regular 
basis.  He reported that his family occasionally got together 
on holidays.  Socially, the veteran had few activities or 
interactions.  He preferred to live in a very isolated area. 
He fished with one friend.  

Upon examination, the veteran had appropriate social skills.  
His mood was euthymic, ranging at times to dysthymic.  His 
range of affect was somewhat limited.  His judgment for 
hypothetical situations was typically poor, and insight was 
fair.  The veteran was diagnosed with chronic moderate to 
severe PTSD.  He was assigned a GAF score of 51.  The 
examiner noted that the veteran's PTSD symptoms were 
considered to be moderate to severe in their effect on his 
occupational, social, and marital functioning.  The examiner 
opined that it seemed unlikely that the veteran had 
functioned at a level as high as 65 for many years.  The 
examiner estimated that the veteran's GAF varied from the low 
to mid 40s to as high as the mid 50s.  The examiner noted 
that because the veteran had been in full alcohol remission 
for more than one year, his GAF score could be entirely 
attributed to his current PTSD symptoms.  

Vet Center treatment records indicate that in June 2000, the 
veteran reported that he was staying to himself and was not 
socializing with his family. He also had a lot of anxiety and 
tension and felt that he had lost his son.  In July 2000, the 
veteran reported that he had experienced road rage.  

Also of record is an August 2000 statement from the veteran's 
counselor at the Vet Center.  The counselor indicated that 
the veteran continued to experience a great deal of 
depression, guilt, and hypervigilance.  He was also easily 
agitated, had poor social relationships, and experienced 
intrusive thoughts and disturbing dreams.  He was diagnosed 
with chronic severe PTSD.  The counselor opined that the 
veteran was unemployable.  A GAF score of 48 was assigned.   

The evidence of record does not establish that the veteran 
meets the precise symptomatology listed for a 70 percent 
disability rating.  This, however, is not the end of the 
analysis.  For the reasons that follow, the Board finds that 
the totality of the evidence, and resolving reasonable doubt 
in favor of the veteran, supports a conclusion that the 
veteran is entitled to a 70 percent rating.  

The evidence establishes that there is occupational and 
social impairment with deficiencies in most areas.  The 
veteran's symptomatology was characterized as "severe" 
several times in the record, and a VA examiner specifically 
opined that the veteran's PTSD symptoms were considered to be 
moderate to severe in their effect on his occupational and 
social functioning.  The veteran's suicidal ideations are 
well documented, and he was hospitalized in June 1998 when he 
threatened suicide.  In fact, the veteran's suicidal 
ideations were described as "significant."  Additionally, 
the veteran routinely engages in "guard duty" several times 
per year for several days at a time.  In addition, his mood 
has been regularly described as being depressed.  The veteran 
experiences impaired impulse control in that he became very 
angry without be provoked, and was afraid that he would hit 
his wife.  In fact, the veteran refused to give details 
regarding an incident in which he hurt another person, and 
did indicate that he challenged several people to fights.  
Moreover, the veteran was neglecting his appearance as it was 
noted to be disheveled.  In addition, the veteran experiences 
the inability to establish and maintain effective 
relationships.  Although the veteran had been married for 
over 30 years, he tended to avoid his wife, and had separated 
from her several times.  Although he was in contact with his 
daughter, his relationship with his son, a neighbor, was 
poor.  Additionally, while the veteran had one good friend, 
he consistently indicated that he avoided people, including 
his family.  The record also indicates that the veteran has 
continued to receive regular therapy from VA with no 
significant improvement in his overall psychiatric status. 

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders were amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted that it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996). 

Therefore, given the clinical assessments made and the 
increasing problems experienced by the veteran, the Board 
finds that the evidence regarding the claim for an increased 
rating is at least in relative equipoise.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran meets the schedular criteria for the 70 percent 
rating-occupational and social impairment with deficiencies 
in most areas.  Accordingly, an increased (70 percent) 
schedular rating is warranted for PTSD.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2001). 

As for whether the veteran's service-connected PTSD rises to 
the level of 100 percent disabling, the Board finds that it 
does not.  The evidence of record does not establish that the 
veteran had gross impairment in his thought processes or 
communication or grossly inappropriate behavior.  His thought 
process has been described as only slightly disjointed.  
Although hallucinations were reported, there is no indication 
that the veteran has additional or persistent psychotic 
symptoms.  While the veteran's suicidal ideations were 
described as "significant," they were also described as 
"fleeting" and "passing."  Although the veteran indicated 
that he was afraid that he would hurt another person and that 
he shot at his manager's car, the record does not indicate 
that he was a persistent danger to others.  There is no 
indication that the veteran was unable to perform his regular 
activities of daily living.  The evidence of record does not 
indicate that the veteran was disoriented to time or place.  
Additionally, although the veteran has reported some memory 
loss, this memory loss did not appear to be of the names of 
his close relatives, his occupation, or his own name. 

The Board recognizes the wide range of GAF scores of record.  
Therefore, the Board finds the language and descriptions 
given to explain the veteran's disability picture more 
persuasive than the GAF scores assigned, and finds, for the 
reasons set forth above, that the veteran's difficulties more 
closely approximate the criteria for a 70 percent rating.  
See 38 C.F.R. § 4.126 (2001) (an evaluation is to be assigned 
based on all the evidence rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination).  Indeed, it is the criteria for 
the 70 percent rating that specifically refer to disturbances 
akin to those experienced by the veteran as described by the 
record-problems with suicidal ideations, impaired impulse 
control, and the neglect of personal hygiene, etc.  
Consequently, the Board finds that his symptoms are better 
represented by the criteria for the 70 percent rating.  

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board recognizes that the Vet Center statements report 
that the veteran was unemployable.  However, the Board notes 
that the evidence of record indicates that the veteran was 
receiving Social Security disability benefits due to a work-
related back injury that left him unable to work.  The record 
does not indicate that his PTSD has caused frequent 
hospitalizations or marked interference with employment.  
Therefore, although the veteran experiences severe 
symptomatology associated with his disability, the schedular 
criteria take such factors into account.  Given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  A discussion of 
the pertinent VCAA and regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claim and of the 
elements necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of December 1998 and June 
2000, the statement of the case issued in February 1999, and 
supplemental statements of the case issued in May 1999, June 
2000, and in March 2002, which informed him of the applicable 
laws and regulations.  Specifically, these documents show 
that the RO notified the veteran of the development of his 
claim, the type of evidence needed to prove his claim, and of 
which evidence, if any, would be obtained by the veteran, and 
which evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  The Board finds that VA has 
obtained all records from sources identified by the veteran, 
including his post-service VA treatment records.  Moreover, 
the veteran was afforded VA examinations in September 1998 
and in April 2000.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.

The veteran has not alleged that there is any outstanding 
evidence that would support his contentions, other than that 
already requested of him.  After a review of the evidence, 
the Board is not aware of any such evidence and concludes 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

The Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 



ORDER

An increased (70 percent) rating for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

